[Cite as State v. Bates, 2021-Ohio-1966.]


                                        COURT OF APPEALS
                                      HOLMES COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                 :       Hon. W. Scott Gwin, J.
                                             :       Hon. John W. Wise, J.
-vs-                                         :
                                             :
JAMIE E. BATES,                              :       Case No. 20-CA-015
                                             :                20-CA-016
                                             :
        Defendant - Appellant                :       OPINION

                                                     NUNC PRO TUNC

CHARACTER OF PROCEEDING:                             Appeal from the Holmes County
                                                     Court of Common Pleas, Case Nos.
                                                     17CR084 and 19CR063




JUDGMENT:                                            Reversed and Remanded




DATE OF JUDGMENT:                                    June 14, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

ROBERT K. HENDRIX                                    DAVID M. HUNTER
Assistant Prosecuting Attorney                       244 West Main Street
Holmes County, Ohio                                  Loudonville, Ohio 44842
164 E Jackson Street
Millersburg, Ohio 44654
Holmes County, Case Nos. 20-CA-015, 20-CA-016                                     2


Baldwin, J.

      {¶1}    Defendant-appellant Jamie Bates appeals her sentence issued by the

Holmes County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

      {¶2}    On October 10, 2017, the Holmes County Grand Jury indicted appellant in

Case No. 17CR084 on one count of aggravated possession of drugs in violation of R.C.

2925.11(A) and 2925.11(C)(1)(a), a felony of the fifth degree, one count of driving under

suspension in violation of R.C. 4510.16(A) and 4510.16(D)(1), an unclassified

misdemeanor, one count of signals before turning or stopping in violation of R.C.

4511.39(A) and 4511.39(B), a minor misdemeanor, one count of violation of lanes of

travel on roadways in violation of R.C. 4511.33(A) and 4511.33(B),              a minor

misdemeanor, one count of possession of marijuana in violation of R.C. 2925.11(A) and

2925.11(C)(3)(a), a minor misdemeanor, and one count of illegal use or possession of

marijuana drug paraphernalia in violation of R.C. 2925.141(C) and 2925.141(F), a minor

misdemeanor.     The indictment also contained three forfeiture specifications. At her

arraignment on October 19, 2017, appellant entered a plea of not guilty to the charges.

      {¶3}    On May 17, 2019, appellant withdrew her former not guilty plea and entered

a plea of guilty to the offenses of aggravated possession of drugs and driving under

suspension along with a forfeiture specification. The remaining charges were dismissed.

      {¶4}    Pursuant to a Judgment Entry filed on July 12, 2018, appellant was

sentenced to serve 180 days in jail or the Stark Regional Community Corrections Center

(SRCCC) and two (2) years of community control. Appellant was advised that if she

violated her community control sanctions, she could face a stated prison term of eleven
Holmes County, Case Nos. 20-CA-015, 20-CA-016                                      3


(11) months on the aggravated possession of drugs charge. Appellant also was fined

$100.00.

      {¶5}   On June 3, 2019, appellant was indicted by the Holmes County Grand Jury

in Case No. 19CR063 on one count of theft in violation of R.C. 2913.02(A)(3) and

2913.02(B)(2), a felony of the fifth degree, and one count of forgery in violation of R.C.

2913.31(A)(1) and 2913.31(C)(1)(b), a felony of the fifth degree. At her arraignment on

June 5, 2019, appellant entered a plea of not guilty to the charges.

      {¶6}   As memorialized in a Judgment Entry filed on February 13, 2020, appellant

was sentenced to serve six (6) months in jail and five (5) years of community control and

was advised that a violation of her community control sanctions could result in a stated

prison term of eleven (11) months on the forgery charge. Appellant also was ordered to

pay restitution in the amount of $5,090.00

      {¶7}   On July 16, 2020, the State filed a Motion to Revoke/Modify Community

Control/Probation in both cases. Appellant admitted to the violations and the trial court

found that she had violated the terms and conditions of her community control. On

September 3, 2020, the trial court sentenced appellant for her community control

violations. Appellant was ordered to serve both eleven (11) month sentences

consecutively. The trial court, however, suspended the prison sentences and placed

appellant back on community control.

      {¶8}   Appellant now raises the following assignment of error on appeal:

      {¶9}   “I. THE TRIAL COURT ERRED IN SENTENCING APPELLANT TO

CONSECUTIVE SENTENCES.”
Holmes County, Case Nos. 20-CA-015, 20-CA-016                                       4


                                              I

       {¶10} Appellant, in her sole assignment of error, argues that the trial court erred

in sentencing her to consecutive sentences.

       {¶11} “An appellate court may vacate or modify a felony sentence on appeal only

if it determines by clear and convincing evidence that the record does not support the trial

court's findings under relevant statutes or that the sentence is otherwise contrary to

law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1.

       {¶12} Appellant argues that the trial court could not impose consecutive

sentences on her for her violation of community control because the trial court failed to

advise her of the possibility of consecutive sentences at the time of her sentencing in

Case No. 19CR063.

       {¶13} In    State v. Jones (7th Dist.) Harrison No. 19-HA3, 2020-Ohio-762,       the

court held that a court need not notify a defendant, at the time it imposes a community

control sanction, of the consecutive nature of the sentences. However, in imposing

consecutive sentences, the trial court still must comply with R.C. 2929.14(C).

       {¶14} R.C. 2929.14(C)(4) governs consecutive sentences and states the

following:

       {¶15} (4) If multiple prison terms are imposed on an offender for convictions of

multiple offenses, the court may require the offender to serve the prison terms

consecutively if the court finds that the consecutive service is necessary to protect the

public from future crime or to punish the offender and that consecutive sentences are not

disproportionate to the seriousness of the offender's conduct and to the danger the

offender poses to the public, and if the court also finds any of the following:
Holmes County, Case Nos. 20-CA-015, 20-CA-016                                       5


       {¶16} (a) The offender committed one or more of the multiple offenses while the

offender was awaiting trial or sentencing, was under a sanction imposed pursuant to

section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release

control for a prior offense.

       {¶17} (b) At least two of the multiple offenses were committed as part of one or

more courses of conduct, and the harm caused by two or more of the multiple offenses

so committed was so great or unusual that no single prison term for any of the offenses

committed as part of any of the courses of conduct adequately reflects the seriousness

of the offender's conduct.

       {¶18} (c) The offender's history of criminal conduct demonstrates that consecutive

sentences are necessary to protect the public from future crime by the offender.

       {¶19} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

and incorporate its findings into its sentencing entry, but it has no obligation to state

reasons to support its findings.” State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177,

16 N.E.3d 659, syllabus. “[A] word-for-word recitation of the language of the statute is not

required, and as long as the reviewing court can discern that the trial court engaged in

the correct analysis and can determine that the record contains evidence to support the

findings, consecutive sentences should be upheld.” Id. at ¶ 29.

       {¶20} In the case sub judice, the trial court found on the record that consecutive

sentences were necessary to protect the public or to punish the offender and were not

disproportionate to the seriousness of the crimes that appellant committed and the danger
Holmes County, Case Nos. 20-CA-015, 20-CA-016                                       6


that appellant posed to the public. The trial court also found that that appellant had a

history of criminal conduct.

        {¶21} However, we note that the trial court did not incorporate all of its R.C.

2929.14(C)(4) findings into its judgment entry. In the instant case, the sentence was not

authorized by law because the court failed to incorporate the findings required by R.C.

2929.14 in its judgment entry. Because the court made the findings from the bench during

the sentencing hearing, the error may be corrected by a nunc pro tunc entry pursuant

to Bonnell, supra. However, appellant's claim that the evidence in the record does not

support the imposition of consecutive sentences is not reviewable pursuant to R.C.

2953.08(D)(1). The assignment of error is accordingly sustained in part and overruled in

part.

        {¶22} This judgment is reversed and remanded to the trial court with instructions

to correct the sentencing entry in the instant case by virtue of a nunc pro tunc order.

By: Baldwin, P.J.

Gwin, J. and

Wise, John, J. concur.